Citation Nr: 1036465	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to April 
1973.  
   
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In October 2006, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).    

The Board remanded this case in August 2007 for further 
development.  The case has now been returned to the Board for 
further appellate consideration.

In addition, in April 2010, the Board requested from the Veterans 
Health Administration (VHA) a specialist medical opinion in this 
case.  38 C.F.R.  § 20.901(a) (2009); see 38 U.S.C.A. §§ 5109(a), 
7109(a) (West 2002).  The report, dated in June 2010, has been 
associated with the claims folder.  As required by law and 
regulation, the Board provided the Veteran copies of this report 
and afforded him time to respond with additional evidence or 
argument.  See 38 C.F.R. § 20.903 (2009).  There is no indication 
in the claim folder that the Veteran responded with any 
additional argument or evidence.  Therefore, the Board will 
proceed with appellate review of the case.    

Finally, the Board sees that the Veteran re-enlisted in August 
1978 and was discharged from active service in May 1979 under 
"other than honorable" conditions.  His separation code on his 
DD Form 214 indicates he was discharged for the good of the 
service, in lieu of court martial.  In accordance with an 
administrative decision issued in February 1980, VA found that 
the appellant was barred from receiving VA benefits, for his 
service from August 1978 to May 1979, because he was discharged 
under other than honorable conditions as a result of willful and 
persistent misconduct pursuant to 38 C.F.R.
§ 3.12 (d)(4) (2009).  Under this regulation, his discharge is 
considered to have been dishonorable.  The Veteran did not 
disagree with the decision within one year.  Hence, the Board 
finds that the character of discharge for the Veteran's military 
service from August 1978 to May 1979, is not on appellate review 
before the Board.

In the present decision, the Board will reopen the new and 
material evidence claim for an acquired psychiatric disorder, to 
include PTSD.  But the Board is remanding the underlying service 
connection claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  


FINDINGS OF FACT

1.  The RO denied service connection for depression and PTSD in a 
November 2002 rating decision; although notified of the denial, 
the Veteran did not initiate an appeal.  

2.  Evidence received since the last, final November 2002 rating 
decision is new, relevant, and raises a reasonable possibility of 
substantiating the PTSD issue on appeal. 


CONCLUSIONS OF LAW

1.  As to the acquired psychiatric disorder issue including PTSD, 
the November 2002 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2009).

2.  New and material evidence has been submitted since the last 
prior, final denial of the psychiatric issue in November 2002.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the new and material evidence issue, since the 
Board is reopening this issue, there is no need to discuss 
whether there has been compliance with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act (VCAA) 
because even if, for the sake of argument, there has not been, 
this is inconsequential and, therefore, at most harmless error.  
See 38 C.F.R. § 20.1102.  

With regard to the underlying service connection issue, the Board 
is conducting further evidentiary development into this issue by 
way of a remand to the AMC, as discussed below.  Therefore, a 
thorough discussion of the application of the VCAA for this issue 
will be included in a subsequent Board decision, after the 
necessary development is completed by the AMC.  

New and Material Evidence to Reopen the Claim

The RO originally denied service connection for depression in a 
November 2002 rating decision.  In that decision, the RO also 
addressed and denied service connection for PTSD.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2009).

The Veteran filed his petition to reopen his PTSD claim in 
September 2004.  Therefore, the amended regulation for new and 
material evidence applies.  See 66 Fed. Reg. at 45,620, 
indicating to apply the revised version of 38 C.F.R. § 3.156 to 
petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But 
see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently incredible 
to be credible").

The Board notes that although the RO has adjudicated the issue of 
service connection for PTSD on the merits during the course of 
this appeal, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the 
Board must initially determine on its own whether there is new 
and material evidence to reopen the claim for service connection 
for an acquired psychiatric disorder to include PTSD before 
proceeding to the merits on appeal.  If the Board finds that no 
new and material evidence has been received, that is where the 
analysis must end, and what the RO may have determined in that 
regard is irrelevant. 

In the previous final November 2002 rating decision, the RO 
denied the PTSD aspect of the Veteran's claim because, although 
the evidence of record revealed a then current diagnosis of PTSD, 
there was no credible supporting evidence that the claimed in-
service stressor that supposedly occurred in Vietnam had actually 
occurred.  In fact, service personnel records (SPRs) and the 
National Personnel Records Center (NPRC) revealed no evidence of 
Vietnam service.  

Here, the Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has been received since the last, 
final November 2002 rating decision.  The Board finds that 
hearing testimony dated in October 2006, additional stressor 
statements dated in December 2004, the Substantive Appeal dated 
in March 2006, and the August 2005 VA examination provide 
additional information regarding the timeframe and circumstances 
of additional, alleged in-service stressors.  These stressors 
allegedly occurred in Cuba.  SPRs verify that the Veteran did 
serve in Cuba from September 1972 to December 1972.  If his new 
stressor information is verified and considered with evidence 
previously of record, it thus relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  The Board emphasizes 
that the new stressor information is presumed credible only for 
the purposes of reopening his new and material evidence claim.  
Justus, 3 Vet. App. at 513.  Therefore, this evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  As new and 
material evidence has been received, the claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
is reopened.  38 U.S.C.A. § 5108. 

The Board emphasizes that it is considering the acquired 
psychiatric disorder and PTSD issues as one claim.  By not 
formally separating the acquired psychiatric disorder and PTSD 
issues, the Board is following the Court's recent holding of 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  In 
determining whether new and material evidence is required here 
for the acquired psychiatric disorder and PTSD issues, the focus 
of the analysis of the Board must be on whether the evidence 
presented truly amounts to a new claim "based upon distinctly 
diagnosed diseases or injuries," or whether it is evidence 
tending to substantiate an element of the previously adjudicated 
matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  In the 
present case, new and material evidence pertaining to additional 
stressors tends to substantiate an element of the previously 
adjudicated matter, since PTSD was denied in the previous, final 
November 2002 rating decision due to a lack of a credible 
stressor.  There would be no logic in separately framing the 
acquired psychiatric disorder and PTSD issues at this juncture.  
As such, they will be treated as the same claim.  


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened.  To this extent, the appeal is 
granted.
REMAND

As discussed above, the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  
However, before addressing the merits of the underlying service 
connection claim, the Board finds that additional development of 
the evidence is required.  

First, with regard to the Veteran's claim for PTSD, the RO 
already sent VCAA notice letters to the Veteran dated in December 
2004, October 2006, October 2007, and August 2009.  The October 
2007 letter advised the Veteran of what evidence is necessary to 
substantiate his claim for PTSD based on in-service assault and 
harassment.  However, VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that alternative evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor.  The 
Veteran should also be allowed the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(5).  In fact, recently, in 
Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held 
that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA 
cannot deny a PTSD claim without first providing the requisite 
notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 
329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 
(1999) (noting that the RO must send the claimant a "special PTSD 
personal-assault letter" and questionnaire to assist VA in 
identifying alternative sources of evidence to establish an in-
service stressor).  In the present case, although the October 
2007 letter advised the Veteran what evidence is necessary to 
substantiate his claim for PTSD based on in-service assault and 
harassment, the letter did not identify examples of potential, 
alternative sources of such evidence or provide the Veteran with 
a PTSD personal assault questionnaire (VA Form 21-0781a).  A 
remand is required for this purpose.  

Second, the Veteran should be scheduled for a VA examination by an 
appropriate specialist to obtain a medical opinion concerning the 
etiology of any current psychiatric disorder to include PTSD on the 
basis of in-service incurrence.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (VA must have the Veteran examined for a medical 
opinion when necessary to decide a claim).  See also 
38 C.F.R. § 3.304(f)(5) (providing that VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault / harassment occurred during service).  In this 
regard, one of the Veteran's alleged stressors involves personal 
assaults and harassment by superior officers during his active duty 
service in the United States Marine Corps from March 1972 to April 
1973.  He claims he was harassed and beaten for being a 
"conscientious objector."  See October 2002 personal statement; 
October 2006 hearing testimony at pages 11-12.  The June 2010 VHA 
physician was not able to address the PTSD aspect of the Veteran's 
claim because a competent diagnosis of PTSD would require thorough 
psychological testing and an in-person interview of the Veteran.  
Therefore, a VA examination with the appropriate testing is required 
to determine if the Veteran has PTSD.  

In addition, post-service VA treatment records dated from 1999 to 
2009 reflect that the Veteran has had various diagnoses for his 
mental health problems - PTSD, major depression, depressive disorder, 
polysubstance abuse, bipolar disorder, schizophrenia, adjustment 
disorder, major affective disorder, a mood disorder, and a 
personality disorder.  In summary, the Veteran has received numerous 
psychiatric diagnoses over the years, manifesting in isolation from 
family and friends, as well as homelessness.  Thus, there is some 
indication that the Veteran's symptoms arise from a psychiatric 
disorder other than PTSD.  As such, the Board will also consider 
whether service connection is warranted for any other acquired 
psychiatric disorder aside from PTSD.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may reasonably 
be encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).  

As to the remaining stressors that do not involve an in-service 
assault, there is insufficient evidence that the Veteran engaged 
in actual combat with the enemy; thus, the combat presumption 
does not apply.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Specifically, no available records reflect the receipt of medals, 
badges, decorations, ribbons, wounds in action, or participation 
in campaigns that specifically denote combat with the enemy.  
Further, the Board notes that the RO attempted on several 
occasions to secure additional service records to verify other 
alleged in-service stressors from the Marine Corps Archives and 
Special Collection, the NPRC, and the National Archives and 
Records Administration (NARA).  However, all requests yielded a 
negative reply.  In addition, with regard to certain alleged 
stressors, they are either unverifiable or cannot be verified 
based on the information provided by the Veteran.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (in the case of records requested to corroborate 
a claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records).  There is no further basis 
to verify any other stressor, with the exception of the alleged 
assault during service, as extensive efforts have already been 
undertaken for his other alleged stressors.  

Third, the Veteran's VA treatment records on file date to 
September 2009.  If the Veteran has received additional VA 
treatment at a VA Medical Center (VAMC), these records should be 
secured.  VA's duty to assist includes obtaining records of his 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 
2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Therefore, 
the AMC should take appropriate steps to determine whether the 
above VA medical records exist, and if so, to obtain them on 
remand.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran another VCAA letter as 
required for PTSD claims based on in-
service personal assault or 
harassment.  See also Gallegos v. Peake, 
22 Vet. App. 329, 336-37 (2008); 
Bradford v. Nicholson, 20 Vet. App. 200 
(2006).  This letter should be compliant 
with 38 C.F.R. § 3.304(f)(5), advising the 
Veteran of specific examples of 
alternative forms of evidence to 
corroborate his account of an in-service 
assault and that behavioral changes may 
constitute credible supporting evidence of 
the stressor.  Please also attach a VA 
Form 21-0781a (Statement in Support of 
Claim for PTSD Secondary to Personal 
Assault).  Allow the Veteran additional 
time to submit such evidence after receipt 
of the VCAA letter.  

2.	Contact the Veteran to ascertain if he has 
had any additional relevant treatment at a 
VA facility since September 2009.  Then 
obtain the records of any relevant medical 
treatment after September 2009, including 
records from the VAMC in Bedford, 
Massachusetts.  All attempts to secure 
these records, and any response received, 
must be documented in the claims file.  If 
no records are available, a response to 
that effect is required and should be 
documented in the file.

3.	Schedule the Veteran for a VA PTSD 
examination by the appropriate specialist 
to determine the nature and etiology of 
any PTSD or other psychiatric disorder 
present.  

      Prepare a summary of the following in-
service stressor based on an alleged 
assault for the VA examiner to consider:  
During his active duty service in the 
Marines from March 1972 to April 1973, the 
Veteran asserts he was harassed and beaten 
by superior officers and other soldiers 
for being a "conscientious objector."  
See October 2002 personal statement; 
October 2006 hearing testimony at pages 
11-12.  As a result of this stressor, he 
asserts that his progress in service was 
impeded, as he asserts experiencing 
depression and other psychiatric problems 
during service and thereafter.  Only this 
stressor based on alleged assaults and 
harassment during service should be 
considered by the VA examiner, as none of 
his other alleged stressors were 
confirmed.  

      Advise the Veteran that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims folder must be made 
available for review for the examination 
and the examination report must state 
whether such review was accomplished.  
Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) the Veteran has PTSD 
related to his alleged in-service 
assaults and harassment from other 
officers and soldiers during his 
active service with the Marines 
from March 1972 to April 1973?  In 
making this determination, please 
comment whether any behavioral 
changes during that period of 
service are reflective of in-
service assaults or harassment.  
STRs and SPRs reveal the Veteran 
was hospitalized in November 1972 
for depression and from January 
1973 to March 1973 for a 
personality disorder.  He was 
considered unsuitable for service 
and was discharged in April 1973.  

(B)	If a diagnosis of a psychiatric 
disorder other than PTSD is 
made, is it at least likely as 
not (meaning 50 percent or more 
probable) this disorder(s) is 
related to the Veteran's 
military service from March 
1972 to April 1973?  In this 
vein, post-service VA treatment 
records dated from 1999 to 2009 
reflect that the Veteran has 
had various other diagnoses for 
his mental health problems - 
major depression, depressive 
disorder, polysubstance abuse, 
bipolar disorder, 
schizophrenia, adjustment 
disorder, major affective 
disorder, a mood disorder, and 
a personality disorder.

(C)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) that a current 
psychiatric disability was 
superimposed on a congenital 
defect such as a personality 
disorder during service, 
resulting in additional 
disability?

(D)	In making these determinations, 
please also note that the 
Veteran's second period of 
service with the Army from 
August 1978 to May 1979 was 
"dishonorable."   As such, VA 
benefits are not payable for 
any psychiatric disorder 
stemming from his second of 
service.  However, the service 
records during his second 
period of service dated from 
August 1978 to May 1979, can 
still be considered for 
purposes of determining whether 
there were any continuing post-
service psychiatric symptoms 
after his initial, honorable 
period of service from March 
1972 to April 1973.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather, that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

4.	Then readjudicate the service connection 
claim for an acquired psychiatric 
disorder, to include PTSD.  If the claim 
is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


